Citation Nr: 1028843	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a shell fragment wound of the right chest area with a retained 
foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to a rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
chest area with a retained foreign body.

In August 2004 the Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held at the Montgomery, 
Alabama RO.  A transcript of the hearing is of record.  

In June 2005 and November 2006 the Board remanded the Veteran's 
claim for additional development.  

When this matter was last before the Board in May 2008, the Board 
found that the Veteran was not entitled to a rating in excess of 
10 percent for residuals of a shell fragment wound of the right 
chest area with a retained foreign body.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in an April 13, 2009, Order, 
granted the parties' Joint Motion for remand, vacating the 
Board's May 2008 decision. 

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Joint Motion accompanying the April 2009 Court Order, the 
parties agreed that the Board seems to have applied the criteria 
for rating muscle injuries incorrectly.  The Joint Motion found 
that the Board misapplied Tropf v. Nicholson, 20 Vet. App. 317 
(2006).  The Joint Motion also notes that the Board should 
consider whether the Veteran may be entitled to a compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5200 and 
5201, and that because the Veteran suffers from functional 
impairment from his disability, has retained metallic fragments, 
and underwent debridement during service, the Board should 
consider whether under the "totality of the circumstances 
test," as reiterated in Tropf, the Veteran meets the criteria 
for a moderate muscle injury under 38 C.F.R. § 4.56(d).  

Given that the last VA examination of record was in April 2006, 
and to meet the very specific requirements of the Joint Motion, 
including those related to 38 C.F.R. § 4.71a, DCs 5200 and 5201, 
a new VA examination must be provided to assess the current 
severity of the Veteran's residuals of a shell fragment wound of 
the right chest area with a retained foreign body disability.  
See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination for the purpose of determining 
the current severity of his service-connected 
residuals of a shell fragment wound of the 
right chest area with a retained foreign body 
disability.  

The examiner must specifically assess the 
scar associated with the Veteran's disability 
and conduct range of motion testing of the 
right shoulder.  See 38 C.F.R. § 4.118, DCs 
7802-7805, 38 C.F.R. § 4.71a, DCs 5200 and 
5201, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The examiner must specifically address 
whether the Veteran's disability manifests a 
loss of muscle power, weakness, lowered 
threshold for fatigue, fatigue-pain, or 
impairment of coordination and uncertainty of 
movement with average use and at work, and 
whether the Veteran's disability involves the 
following:

A) entrance and (if present) exit scars 
indicating short track of missile through 
muscle tissue with some loss of deep fascia 
or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side; 
and if so, 

B) entrance and (if present) exit scars 
indicating track of missile through one or 
more muscle groups; indication on palpation 
of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles when 
compared with the sound side; tests of 
strength and endurance compared to the sound 
side demonstrate positive evidence of 
impairment.  

The claim file, including a copy of the April 
2009 Court Order and Joint Motion and this 
Remand, must be made available to and be 
reviewed by the examiner in conjunction with 
the examination(s) and that review should be 
noted in the examination(s) report.  A 
complete rationale for all medical opinions 
must be provided.

2.  Thereafter, any additional development 
needed should be accomplished and the claim 
should then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations, not 
previously provided, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


